DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 19-38
The following claim(s) is/are amended: 19, 28, 37
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-18
Claim(s) 19-38 is/are rejected.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant’s arguments filed in the amendment filed 11/11/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 19-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is representative and claims “Providing [] the data via the selected second path in response to the selection of the second path, [] so as to prefetch the data and download the video file to the computing device with use of less bandwidth of the network as compared to download of the entire video file via the first path of the network.” The claim only requires that the first path be of “higher quality” than the second path. Therefore it is unclear how the usage of the second path would result in “less bandwidth of the network” being used. A claim to a functional result is indefinite if it is unclear what steps would lead to the result, see MPEP 2173.05(g). 
Claim 19 is representative and claims “determining, by the computing device, a time in which to download data of a video file via the second path to the computing device based on receipt of previous data of the video file by the computing device from the first path and time remaining until a request for the data is received by the computing device from the client device.” The time remaining until a request is received feature is mentioned only at Spec-as-published para. 17 and states “The decision to pre-fetch a video segment can be based on the link qualities of every link between a pair of middleboxes, the video encoding rate of a video MPEP 2173.05(g).
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 rejected under 35 U.S.C. 103 as being unpatentable over Girard (US Pub. 2013/0111038) in view of Westphal (US Pub. 2016/0142510).
With respect to Claim 19, Girard teaches a method, comprising: identifying, by a computing device between a client device and a server, a plurality of paths of a network between the computing device and the server, the identification of the plurality of paths including first and second paths, (Fig. 1, paras. 36-37; client device has a plurality of channels to server. See also Fig. 3, paras. 99-102; client device connected to server through multiple devices. Either one are examples of multiple paths. Paras. 14, 180; node discovers multiple paths to a destination. For a proxy device, see Westphal, paras. 29-30)
and the first path being of a quality higher than that of the second path; (paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link.)
to the computing device based on receipt of previous data of the video file by the computing device from the first path and time remaining until a request for the data is received by the computing device from the client device; (paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Paras. 156-157, 163; system leverages accessible paths to offload some video data to increase bandwidth for video. Para. 66, 128; system considers QoS and jitter. Examiner asserts the disclosure of QoS and jitter teaches a time for downloading video data because it requires delivery of the next video block before the current video block has finished playing out (to prevent jitter). See also Westphal, paras. 42, 55-57, 60-70; system selects bit rates within a download deadline.)
selecting, by the computing device responsive to the determination, the second path in which to prefetch the data of the video file to the computing device based on the determined time being of sufficient duration to accomplish download of the data; (Girard only explicitly anticipates considering jitter and QoS. Consequently, for purposes of this rejection Examiner cites Westphal below to teach some of this language. para. 16, 37, 105, 144-145; system aggregates bandwidths of multiple channels/paths in order to get enough bandwidth for applications to function. Para. 131-133; data may be transferred concurrently over multiple paths, or only one path at a time but the path changes. Para. 169-171; a person streaming video on a 3G network comes into range of a Wi-Fi network, which takes over the downloading of the video. As the user leaves Wi-Fi range, both networks cooperate to split delivery of the video stream. Para. 128-131; system can measure bandwidth of a path. Thus it would have been obvious to one of ordinary skill prior to the effective filing date to utilize the second path to supplement the first path to prevent jitter or to utilize only the second path to allow for a reliable or low cost manner of data transfer when it has sufficient bandwidth to prevent jitter. See also Westphal, paras. 42, 55-57, 60-70; system selects bit rates within a download deadline. Para. 25-30, 33; prefetching content.)
and providing, by the computing device, the data via the selected second path in response to the selection of the second path, para. 16, 37, 105, 144-145; system aggregates bandwidths of multiple channels/paths in order to get enough bandwidth for applications to function. Para. 131-133; data may be transferred concurrently over multiple paths, or only one path at a time but the path changes. Para. 169-171; a person streaming video on a 3G network comes into range of a Wi-Fi network, which takes over the downloading of the video. As the user leaves Wi-Fi range, both networks cooperate to split delivery of the video stream. Para. 128-131; system can measure bandwidth of a path.)
But Girard does not explicitly teach the determined time being of sufficient duration to accomplish download of the data.
Westphal, however, does teach a time in which to download data of a video file via the second path to the computing device; the determined time being of sufficient duration to accomplish download of the data; (Examiner asserts that while Girard does not anticipate these timing limitations, it is sufficient to render them obvious on its own, but to ensure completeness of evidence of obviousness, Examiner supplements. It is recognized in the art that media, such as videos, can be sized in different levels of resolution, which require different file sizes. Systems adaptively select appropriate bit-rates in order to keep the video playing. See Westphal, paras. 20-23, 39-40; video streamer requests manifest including available quality levels of video and adaptively selects the proper quality based on the current network conditions. Para. 55-56; video has three available resolutions. If a connection lacks bandwidth for a given bit-rate encoding, the video will constantly pause and rebuffer as each video segment is played out before the next one has arrived, which is called jitter. See Girard, paras. 131-133, 144-145; System recognizes need for some data to be delivered at a particular time. Paras. 66, 128; QoS and jitter considerations. This pause is highly undesirable, see Westphal, para. 47; video rebuffering highly affects the perceived quality of a video stream. Consequently, video requests are adaptive – they request the highest quality encoding that can be delivered based on the bandwidth of the channel that can be delivered before the current segment has played out. See Westphal, paras. 55-56, 65-70; selection of bit rate that can be downloaded. Thus a time to download data of a video file is the time remaining before a previous segment is played out, and sufficient duration to accomplish download is the time required to deliver the amount of data for the next segment for a given channel bandwidth. Westphal, paras. 60-70 discloses a bit rate selection algorithm that compares the download deadline (a time in which to download the video) to time necessary to download at a given channel bitrate (the time being of sufficient duration to accomplish download).)
So as to prefetech the data and download the video file to the computing device with use of less bandwidth of the network as compared to download of the entire video file via the first path of the network. (Para. 25-30, 33; prefetching content. paras. 42, 55-57, 60-70; system selects bit rates within a download deadline. Choosing to download less quality in order to save network bandwidth is a design choice, and is obvious as a known technique for predictable results and benefits, see MPEP 2143(I)(C) and (D). Further see Westphal, para. 46; switching representations may negatively influence experience. See Girard, paras. 6-7, 132; some links, including high bandwidth links, may be lossy. Thus it would have been obvious to one of ordinary skill to utilize less bandwidth in order to prevent representation switching due to high-bandwidth lossy link usage, or to save network bandwidth for other applications.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Girard with the time being sufficient to download the data in order to prevent jitter and increase perceived quality of video. (Westphal, para. 47)

With respect to Claim 20, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the download of the video file is part of a streaming process download and further comprising determining, by the computing device, that the streaming process download is at a steady state condition. (para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, para. 5; steady state of throughput and link utilization.)
The same motivation to combine as the independent claim applies here.

(para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Paras. 156-157, 163; system leverages accessible paths to offload some video data to increase bandwidth for video. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 22, modified Girard teaches the method according to claim 21, and Westphal also teaches wherein the determination that the streaming process download is at a steady state is further made based on a comparison of the download bit rate of the video segment to a next lower quality segment video encoding rate. (para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Paras. 156-157, 163; system leverages accessible paths to offload some video data to increase bandwidth for video. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 23, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on an estimate of an encoding rate for a given video segment. para. 55-57, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 24, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on an estimate of time to download a given video segment of the video file through the network at a (para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, para. 5; steady state of throughput and link utilization. paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 25, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on an estimate of time to download a given video segment of the video file through the network using at least the second path. (para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. See also Girard, paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 26, modified Girard teaches the method according to claim 19, and Westphal also teaches wherein the time is determined to be of sufficient duration based on a first estimate value for time in which to finish download of a given video segment of the video file through the network. (para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. See also Girard, paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

(Duplication of parts is not a patentable act. This limitation simply asks that estimation of two options be done at the same time, but Girard already taught that the bandwidth of all paths can be determined, paras. 128-131, and Westphal teaches an algorithm for estimating download times of a given representation, see Westphal, para. 55-56, 62-64; system compares download rate to encoding rate and determines what window of fit. Para. 55-56; system considers 100, 300, 600 kbps representations and concludes only 100 or 300 would be appropriate. Thus the system can determine when there is a steady state of the same representation being selected, see paras. 65-70, 72, 74; system prefers higher bitrates if possible. Para. 46; switching representations too often is jarring. Para. 40; system considers previous quality selection. See also Girard, para. 5; steady state of throughput and link utilization. paras. 128-131; system can determine the performance of paths, which is a quality. In particular, bandwidth can be measured. Para. 132; low-bandwidth but reliable link versus a high-bandwidth but lossy link. paras. 131-133, 144-145; system can schedule data transmission over particular paths to account for QoS requirements and time-sensitivity of things like a video stream or VOIP. Para. 66, 128; system considers QoS and jitter.)
The same motivation to combine as the independent claim applies here.

(paras. 211-213; processor and non-transitory memory such as ROMs or diskettes.)

With respect to Claims 29-36, they are substantially similar to Claims 20-27, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 37, it is substantially similar to Claim 19 and is rejected in the same manner, the same art and reasoning applying. Further, Girard also teaches a system, comprising: a processor; and a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method, wherein the programming instructions comprise instructions to: (paras. 211-213; processor and non-transitory memory such as ROMs or diskettes.)

With respect to Claim 38, it is substantially similar to Claim 20 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Remarks, pgs. 8-10 that “As Girard describes aggregating multiple paths and scheduling transmission across the aggregated paths to increase bandwidth to an application, Girard does not describe selecting and using one of the paths to prefetch data to a computing device…As the Examiner identifies in Westphal, Westphal is comparing bandwidths between a client/proxy connection and a client/server connection to determine any bottlenecks. As such, Westphal is not comparing and selecting between multiple proxy/server connections for prefetching.”
Applicant improperly piecemeals. Examiner cites Girard for the client/server feature and Westphal for the prefetching, and thus the combination teaches prefetching in a client/server system.
Applicant further argues at Remarks, pg. 9 that “Westphal does not determine the time to prefetch via a second path based on receipt of previous data of the video file by the computing device [] via the first path and a time remaining until a request for the data is received by the computing device from the client device.”
Both Girard and Westphal consider this timing. Both references are concerned with jitter and having video data to continually play out, which is a receipt of a previous data and a time remaining until a request for the data is received by the computing device from the client device: If the previously received data will take another ten seconds to play out, the system has ten seconds before it will receive a request for data it does not possess. This requires the next amount of data to arrive before the ten seconds is up. There is no difference in principle between an end client outputting to a display and a proxy outputting to an end client – in both situations there is a certain amount of data present, that data will run out as the video is played, and the new data must arrive 
Applicant further argues that Westphal does not consider a time, rather Westphal discloses scheduling based on an estimated link quality. But the estimated link quality still considers a time – if there was an infinite amount of time to perform the download the system could always select the highest quality representation regardless of how small the bandwidth is. The only reason a lower quality representation is selected is because the system is considering a time-based constraint.
Examiner maintains the rejections as cited above. Examiner notes for the record that Applicant has improperly annotated the claim sheet because language appears to have been struck from the claim without so nominating it in the claims. Compare “providing, by the computing device, the data via the selected second path in response to the selection of the second path, the provision of data being before download of the previous data is complete so that download of the video file utilizes less bandwidth of the network …” with the current markup of “providing, by the computing device, the data via the selected second path in response to the selection of the second path, so as to prefetch the data and download  to the computing device with use of less bandwidth of the network.” Examiner has attempted to make the rejection in accordance with the claims as currently presented but any errors due to Applicant’s mismarking are simply not entered.
All claims remain rejected.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449